*366Territory of Michigan, to wit
The United States of America to the Marshall of the territory of Michigan: You are hereby commanded that you take William McDowell Scott, if to be found within Said territory, and him Safely Keep, So that you his body forthwith before our judges of our Supreme Court, now Sitting, to answer the United States on a bill of indictment found against him by the Grand Inquest of the body of the territory of Michigan, for illegally joining persons in marriage; and of this writ make due return. Witness Augustus B. Woodward, one of the judges of our Said Supreme Court the twenty fifth day of September one thousand eight hundred eleven.
Peter Audrain elk. S. C. T. M.